White, P. J.
This is an appeal from a judgment of conviction in the County Court for unlawfully carrying a-pistol. In our opinion the evidence fails to support the judgment. Appellant was a regularly appointed “under-officer” or sergeant of Messrs. ■ Cunningham & Ellis, lessees of the State penitentiary, and as such, at the time of the alleged offense, was in charge of a convict camp in the immediate vicinity of Longview when arrested for carrying the pistol. It is also shown that he had been hunting escaped convicts, and had arrested one in Long-view a day or so previous to the offense charged, and that on the day of the alleged offense he had in charge two convicts with him in the town.
From the very nature of his employment he would be entitled to carry arms when actively engaged, as appellant seems to have been, in the duties incident to his office. His appointment was authorized by law [Rev. Stats, art. 3519], and though technically neither “a peace-officer” nor “policeman,” he was nevertheless to all intents and purposes such “civil officer engaged in the discharge of official duty ” as under, the statute is expressly exempted from liability to punishment when found bearing arms upon his person. Penal Code, art. 319.
Because the evidence does not sustain the conviction, the judgment is reversed and the cause remanded.

Reversed and remanded.